DETAILED ACTION
 			
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the method wherein receiving information indicative of a target value for a performance metric for an application running in a serverless framework of a private cloud; training a machine-learning prediction model to forecast future serverless workloads during a window of time for the application based on historical serverless workload information associated with the application by performing a training process; and during the window of time, obtaining a plurality of serverless workload observations for the application from the serverless framework; predicting a future serverless workload for the application at a future time by applying the machine learning prediction model to the plurality of workload observations; using a feedback control system that continuously monitors the performance metric to output a suggested number of replicas based on a current value of the performance metric obtained from the serverless framework, the target value, and the predicted future serverless workload, wherein the feedback control system comprises a proportional-integral-derivative (PID) controller; and prior to the future time, 
application to the suggested number and pre-warm the replicas.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOE CHACKO/Primary Examiner, Art Unit 2456